DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki’432 (US 2014/0175432).
	Claims 1-3:  Yamazaki’432 teaches a composite film 380 of metal oxide (i.e. oxide semiconductor film) having two regions 380a & 380b, wherein the region 380a comprises an In-Ga-Zn oxide having an atomic ration of In:Ga:Zn being 1:1:1 to 3:1:2, and the region 380b comprises an In-Ga-Zn oxide with an atomic ration of In:Ga:Zn is 1:3:2 to 1:6:2 (Yamazaki’432, para. 0319 and Figures 21A & 21B). In other words, the o and 36o at which a maximum intensity of the peak is detected as a symmetry axis.  See Figure 45B.
	Claim 4:  The oxide semiconductor film 380 serves as a channel region in a transistor wherein the transistor comprises a gate, a source and a drain (Yamazaki’432, para. 0091 and Figure 2A).
	Claims 5-8:  The oxide semiconductor film comprises a region including nanocrystal and crystalline region whose c-axis is aligned (Yamazaki’432, para. 0148) and the nanocrystals having a particle diameter of less than 10 nm (Yamazaki’432, para. 0381).
	Claim 9:  The electron diffraction pattern image of the composite oxide film (oxide semiconductor film) shows plurality of spots that are observed in a ring-shaped region (Yamazaki’432, para. 0429 and Figures 47-51).  
	Claims 10-12:  The transistor is provided in a pixel or a gate driver (Yamazaki’432, para. 0263-0264)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



January 15, 2022